Citation Nr: 1044475	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran does not manifest any current residual disability 
of the left knee related to an event in service.

2.  The Veteran's bilateral hearing loss, which first manifested 
many years after service, is not causally related to active 
service.

3.  The Veteran's tinnitus, which first manifested many years 
after service, is not causally related to active service.


CONCLUSIONS OF LAW

1.  Service connection for left knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.385 (2010).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis and sensorineural 
hearing loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from discharge 
from service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995 (characterizing high 
frequency sensorineural hearing loss as an organic disease of the 
nervous system).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids them by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A veteran 
must still establish his or her claim by competent medical 
evidence tending to show a current disability and a nexus between 
that disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17- 19 (1999).

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  With respect to 
the alleged left knee disability claim, the Board must find that 
the Veteran does not manifest any current residual disability of 
the left knee related to an event in service.

The Veteran's service treatment records (STRs) do not reflect any 
lay or medical evidence of left knee abnormality.  On his 
December 1969 separation examination, the Veteran denied a 
history of a "TRICK" or locked knee, and examination indicated 
a normal clinical evaluation of his lower extremities.  

Overall, the STRs provide strong evidence against this claim by 
failing to reflect any lay or medical evidence of a left knee 
disorder.  

The available records reflect that, prior to October 1980, there 
was no documented lay or medical evidence of left knee 
disability.  Important for this claim, the record reflects that 
the Veteran incurred a life-threatening gunshot wound to the left 
thigh on October 28, 1980.  As a result of multiple 
complications, the Veteran eventually underwent an above-knee 
amputation.  

In other words, as of October 1980, the Veteran no longer had a 
left knee.

Also important for this decision, a final May 1981 RO 
administrative decision determined that the Veteran was not 
entitled to VA compensation or pension benefits for this 
disability as it resulted from his own willful misconduct.

The Veteran argues that an inservice motor vehicle accident was 
ultimately responsible for his left knee amputation.  See VA Form 
21-4138 received January 2006.  

At one point, he has asserted that he incurred a gunshot wound to 
the left leg in Vietnam.  See Dr. L.W.B. December 1982 
examination report.  

However, the Veteran has presented no competent or credible 
evidence of record to support an assertion that any alleged in 
service knee injury had any causal relationship to the above knee 
amputation after service.  To the contrary, the hospitalization 
records contemporaneous in time to the left knee amputation 
clearly reflect that the postservice gunshot wound was the 
overwhelming cause of the left knee amputation.  Furthermore, 
there is no credible evidence of any current residuals from the 
claimed in service injuries, as the absence of a left knee due to 
willful misconduct origin renders a finding of service related 
disability impossible.  

In any event, even if it were possible, the Board must find that 
the service and post-service medical records (for reasons cited 
above) provide highly probative evidence against the Veteran's 
claim, outweighing the Veteran's current recollection of a left 
knee problem during service.

Notwithstanding, as noted by a private examiner in December 1982, 
the Veteran's alleged gun shot wound to the left knee in Vietnam 
is "no longer a problem" as the Veteran no longer has a knee.  
Quite simply, the Board must find the Veteran does not manifest 
any current residual disability of the left knee related to an 
event in service.  There is no doubt of material fact to be 
resolved in the Veteran's favor, and the relaxed evidentiary 
standard combat provisions provide no benefit to the Veteran on 
the facts of this case.  38 U.S.C.A. §§ 1110, 1154(b).

With respect to hearing loss and tinnitus, the Veteran's October 
1966 enlistment examination reflected the following audiometric 
readings:


250
256
500
512
1000
1084
2000
2048
3000
2396
4000
4096
6000
6144
8000
8192
RIGHT

5
-5
10
-5
-5
10

LEFT

-5
0
0
0
0
15


The Veteran's December 1969 separation examination reflected the 
following audiometric readings:


250
256
500
512
1000
1084
2000
2048
3000
2396
4000
4096
6000
6144
8000
8192
RIGHT

0
0
10

0


LEFT

0
0
0

10



At the time of separation, the Veteran specifically denied a 
history of hearing loss or ear trouble, providing factual 
evidence against his own claim.

Overall, the Veteran's STRs provide evidence against the claim 
which includes lay denial of hearing loss or ear trouble upon 
separation from service, and audiometric findings which do not 
show hearing loss per VA standards.

Postservice, the Veteran's VA clinical records first reflect a 
diagnosis of tinnitus in a 2006 Problem List.  A May 2006 VA 
clinical record included the Veteran's report of tinnitus 
starting in service.  

Notably, the available records reflect the Veteran's treatment 
for otitis media in 1981 at which time the Veteran denied any 
hearing changes.  Such a report provides highly probative 
evidence against the Veteran's claim, indicating that the Veteran 
himself did not believe he had a hearing problem in 1981.   

In a VA Form 21-4138 received in May 2006, the Veteran first 
alleged hearing loss and tinnitus due to extreme gun, rocket, and 
mortar fire during Vietnam service.

The Board notes that the multi-year gap between the Veteran's 
discharge from active duty service (1969) and the initial report 
of disability (2006) is not consistent with a finding of in-
service onset.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Veteran underwent VA Compensation and Pension (C&P) 
examination in June 2006, which found current bilateral hearing 
loss disability as well as tinnitus.  The Veteran reported the 
onset of hearing loss and tinnitus in service as a result of 
firing rifles and working in a combat environment involving 
artillery, and grenade launchers.  Postservice, the Veteran 
worked in the logging industry and also drove trucks.  Following 
examination, the VA clinician provided the following opinion:

C-File reviewed.  (Both entrance (10/26/66) and exit 
(12/12/69) exams show his hearing WNL across 
frequencies.

Today's test results revealed a bilateral profound HL.

(SRT inconsistent with PTA, AU.  After the Veteran was 
instructed a few times to respond to any soft/faint 
tones, threshold changed for better, however 
slightly.)

[The Veteran] reported both military and post-military 
noise exposures from gunfire in Vietnam combats and 
from working in logging industry for 20 years without 
any hearing protection.
Although his exit exam shows his hearing WNL, firing 
weapons has likely left some impact on his hearing 
since he reported that his hearing and tinnitus 
started in military).

However, the long history of occupational noise 
exposure working in logging has most likely 
contributed to his current hearing loss.

The Veteran underwent an additional VA C&P audiology examination 
in July 2009, which resulted in the following opinion:

History of noise exposure in service and in 
occupations --- test results are a little inconsistent 
- suspect some auditory process disorder (??) or MBD 
(metabolic bone disease) - vet had unusual 
answers/responses to speech stimuli and also displayed 
noteable difficulty hearing and understanding normal 
conversation during taking of case history (eg. for 
well, responded "well water," farewell, responded 
with "waterin the well", etc.  - slow to respond, 
confused, had to use live voice - did not understand 
difference between soft & loud, etc. --- suspect 
severe hearing loss but SRT's are better - mental 
state may also be affecting response levels (has # of 
meds etc.

It is as likely as not that hearing loss and tinnitus 
are related to noise in service as to occup noise.

ENT eval is recommended to rule out any middle/inner 
ear pathologies.

As a result of the ENT recommendation, the Veteran was scheduled 
for additional VA C&P ear disease examinations on December 7, 
2009, December 18, 2009 and January 4, 2010, but he failed to 
report without good cause.  

In January 2010, a VA ENT examiner conducted an extensive review 
of the claims folder, as reflected in the body of the examination 
report.  In pertinent part, the VA ENT specialist provided the 
following assessment:

Review of his service medical records would indicate 
that on discharge he had normal hearing.  There is 
nothing in the discharge physical examination to 
indicate any ear problem or tinnitus.

DIAGNOSIS:
1.  Bilateral sensorineural hearing loss.
2.  History of tinnitus.
3.  Possible auditory processing disorder.

DISCUSSION:  
Based on the patient's discharge physical examination, 
it is my opinion that it would be mere speculation 
that the patient had hearing loss or tinnitus due to 
noise exposure while in the service.  Granted, he was 
not tested at 6 or 8k, which are the higher 
frequencies, but it would be mere speculation that he 
had hearing loss in those frequencies when he was 
discharged from the service, as it cannot be 
documented by his audiogram of record.

Therefore, based upon the information that I can glean 
from his service medical records, he did not have 
hearing loss or tinnitus as a result of noise exposure 
in service.

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran's bilateral hearing loss and tinnitus first manifested 
many years after service and are not causally related to an event 
in service.  

The Board first finds that the credible lay evidence establishes 
that the Veteran did not manifest chronic or recurrent hearing 
loss or tinnitus at the time of his separation from service.  The 
Board accepts the Veteran's history of ear ringing when firing 
weapons and exposure to the combat environment.  38 U.S.C.A. 
§ 1154(b).  However, the Veteran specifically denied hearing loss 
and ear troubles at the time of his separation from service.  The 
Board assigns great probative value and reliability to the 
Veteran's denial of hearing loss and ear troubles at the time of 
his 1969 separation examination as it was made while the events 
were fresh in his memory and were consistent with audiometric 
testing conducted at that time.  As this report were generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to a statement of diagnosis or 
treatment and are therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  See 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).  See generally Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

On the other hand, the Veteran's first reported the onset of 
hearing loss and tinnitus in 2006, which is more than three 
decades after his discharge from service and subject to the 
vagaries of memory with time.  This allegation contradicts his 
statements made in 1969 and the objective audiometric data at 
that time.  Overall, the Board finds greater probative value and 
reliability to the Veteran's discharge statement as it is more 
consistent with the entire evidentiary record.

Based upon the accepted facts, the Board also finds that the 
January 2010 VA ENT examiner opinion holds the greatest probative 
weight in this case.  This examiner found that the Veteran's 
audiometric testing upon separation from service lacked testing 
for 6,000 and 8,000 hertz which limited the ability to render an 
opinion in this case.  However, the examiner found that the 
Veteran's available audiometric data at the time of his 
separation from service did not support a finding hearing loss at 
that time.  The examiner also commented that the Veteran's own 
denials of hearing loss and ear trouble were not consistent with 
a finding of in service onset or a link between service and the 
current hearing loss and tinnitus disabilities.  Overall, the 
examiner found that it would be speculative to find that the 
Veteran's hearing loss and/or tinnitus were related to service.

The Board acknowledges the June 2006 VA C&P examiner opined that 
the Veteran's "firing weapons [in service] has likely left some 
impact on his hearing since he reported that his hearing and 
tinnitus started in military."  (emphasis added).  In this case, 
the Board finds that the Veteran's allegations that his hearing 
loss and tinnitus started in service is not credible.  As such, 
this opinion holds little, if any, probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on an inaccurate factual premise is not probative).  Notably, 
this examiner attributed most of the Veteran's hearing loss to 
his post-service noise exposure.  The Board, based on a review of 
all medical opinions in this case, and statements from the 
Veteran himself, attributes all of the Veteran's hearing loss to 
his post-service noise exposure.  

The Board also acknowledges the opinion from the July 2009 VA C&P 
examiner who found that it is as likely as not that the Veteran's 
hearing loss and tinnitus are related to both in service and post 
service noise exposure.  Notably, this examiner did not provide 
any rationale for this conclusion which lessens the probative 
value of the opinion.  Furthermore, the VA examiner concluded 
that the Veteran's test results were inconsistent and warranted 
referral for an ENT examination to make a proper evaluation.  
Thus, the examiner indicated that the opinion was not based on 
all necessary procurable data.

Unfortunately, the Veteran repeatedly failed to report for an ENT 
evaluation, and the Board has no choice to render a decision 
based on the evidence of record.  The most persuasive opinion 
comes from the January 2010 VA ENT examiner who provided a well 
reasoned opinion based upon review of all the evidence of record.  
This examiner's opinion, which is based upon greater expertise 
and training than the Veteran in matter involving hearing loss 
and tinnitus, greatly outweigh the Veteran's lay belief and 
opinion in this case.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Moreover, while the Board does not, at this time, doubt the 
sincerity of the Veteran's current belief that his symptoms of 
tinnitus and hearing loss have been present since his years in 
service, the evidence contains some inconsistencies that diminish 
the reliability of the Veteran's current recollections.  Based on 
the Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports the onset 
of his problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

Furthermore, the fact that the Veteran may have experienced 
temporary hearing loss and tinnitus during combat events does not 
establish that his current disabilities are related to those 
symptoms.  38 U.S.C.A. §  1154(b); Libertine, 9 Vet. App. at 522-
23.  As held above, the Veteran's statements upon his separation 
from service, when considered against the entire evidentiary 
record, establishes that he did not manifest persistent or 
recurrent symptoms of disability at the time of separation from 
service.  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

For a service connection claim, proper notice from VA must inform 
the claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the left knee disability claim, a preadjudicatory 
RO letter dated May 2006 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate the 
claim as well as the relative duties on the part of the Veteran 
and VA in developing his claim.  This letter did not advise the 
Veteran of the downstream issues of establishing a disability 
rating and effective date of award.  As the claim remains denied, 
and in light of the fact that the Veteran's claim has no legal 
merit, the Board finds no prejudice to the Veteran in 
adjudicating the claim at this time.

With respect to the hearing loss and tinnitus claims, a pre-
adjudicatory RO letter dated June 2006 fully complied with the 
VCAA content and timing requirements.  In this respect, the 
Veteran was notified of the types of evidence needed to 
substantiate his claims and the relative duties on the part of 
himself and VA in developing his claims.  The Veteran was also 
advised of the criteria for establishing a disability rating and 
effective date of award should service connection be established.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs, VA 
clinical records, private clinical records and documents 
associated with an award of disability benefits with the Social 
Security Administration.  There no outstanding requests to obtain 
any VA records, or any private medical records for which the 
Veteran has identified and authorized VA to obtain on his behalf.  

With respect to the left knee claim, the Board notes that the 
Veteran was not afforded VA examination.  A review of the claims 
folder reveals that, prior to October 1980, the record did not 
contain any lay or medical evidence of left knee disability.  In 
October 1980, the Veteran incurred a nonservice related gunshot 
wound to the left thigh which resulted in an above-knee 
amputation.  On the facts of this case, this overwhelming 
nonservice-related injury renders a medical finding of a current 
disability below the left knee an impossibility.  Thus, medical 
examination or opinion is not warranted as the Veteran could not 
possibly have manifested a service related disability of the left 
knee during the appeal period.

With respect to the hearing loss and tinnitus claims, the Veteran 
was afforded multiple examinations.  In July 2009, a VA examiner 
indicated that examination and opinion was required from an ENT 
specialist.  The Portland VA Medical Center reports that the 
Veteran failed to report to ENT examinations scheduled on 
December 7, 2009, December 18, 2009 and January 4, 2010 without 
good cause.  As a result, the Board has no option but to decide 
the case based upon the evidence of record as the Veteran has 
failed to cooperate in further examination, and assumed the risk 
of an incompletely developed record.  See Turk v. Peake, 21 Vet. 
App. 565, 567 (2008).

The Board also acknowledges that the VA ENT examiner in January 
2010 ultimately found that it would be speculative to find that 
the Veteran's hearing loss and tinnitus were related to service.  
The Board first notes that the VA examiner relied upon the same 
facts found by the Board - that the Veteran denied hearing loss 
and ear trouble upon his separation from service.  The examiner 
found that the available audiometric data at the time of 
separation from service did not support a finding of hearing 
loss, but that more important audiometric data at 6,000 and 8,000 
hertz were not available.  Thus, the examiner rendered the best 
possible opinion based upon all procurable and available data, 
which suffices for adequacy purposes.  Jones (Michael) v. 
Shinseki, 23 Vet. App. 382, 390 (2010) (recognizing legitimacy of 
inconclusive medical opinion when based on all procurable data 
and time for obtaining other the necessary information has 
passed).

Furthermore, the Board has determined that the credible lay and 
medical evidence establishes that recurrent or persistent 
symptoms of disability have not been present since active 
service.  Thus, there is no further need for opinion to address 
continuity of symptomatology.  Cf. McClendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Board notes that the mere conclusory generalized lay 
statements from the Veteran that an event or illness caused his 
current conditions are insufficient to require VA to provide 
further examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  As such, further VA examination or opinion is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
3.365.  The Board finds that additional VA examinations will not 
provide a basis to grant any claim as the service and post-
service records provide overwhelming evidence against the 
Veteran's case. 

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for left knee disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


